Obligations of operators who place timber and timber products on the market (debate)
. - The next item is the recommendation for second reading on behalf of the Committee on the Environment, Public Health and Food Safety on the common position adopted by the Council at first reading with a view to adopting the European Parliament and Council Regulation setting out the obligations of agents selling wood and products made of wood (rapporteurs: Satu Hassi and Caroline Lucas) (05885/4/2010 - C7-0053/2010 -.
Mrs Hassi is to be thanked for having picked up working on this report, which was already under way, the original rapporteur being Mrs Lucas, who gave up her seat to take up other responsibilities in the British Parliament.
Mr President, ladies and gentlemen, I would like to thank the original rapporteur, Mrs Lucas, along with the negotiators from the other political groups, very sincerely for their exceptionally high levels of cooperation. My thanks also go to Spain, which headed the talks in the Council of Ministers, and the Commission. Both the Commission and the Council altered their original views significantly, and the EU will now shut down its market in illegally harvested timber. This breakthrough, which is of global importance, would not have been possible without the support of a strong majority in Parliament for a ban on illegal timber.
Now, a clear ban has been agreed on operators that place timber or timber products on the EU market for the first time. These operators must be aware of the wood's origin. Retailers have an obligation to record where they have purchased the wood or timber product and where they have sold it on. In this way, it is possible to discover, for example, the origin of wood used for furniture.
Parliament would have liked a ban on the entire chain, and not just the first seller. The regulation negotiated, however, contains guidelines requiring subsequent links in the sales chain and monitoring organisations not to act against the aims of the law. All parties must therefore take responsibility for ensuring that no illegal timber is sold in the EU.
I am sorry that the Council did not agree to list this regulation under the directive on the protection of the environment through criminal law. I would appeal strongly to the Commission that it should rework the directive as soon as possible to apply also to the latest environmental legislation. The most blatant breaches of the ban on the sale of illegal timber should be treated as crimes.
Parliament's negotiators were concerned about the concept of negligible risk that came out of the Council's insistence on a statutory text. We examined the sort of contexts in which this concept occurs in current legislation. It seems to mean a risk that is, to all intents and purposes, zero, in laws that concern such issues as genetically modified micro organisms, BSE (mad cow disease), food hygiene, cosmetics, pesticides, etc. Parliament therefore accepts the concept of negligible risk, understanding it to mean a risk that is, to all intents and purposes, zero.
With respect to the shortcomings that remain in the act, I would still like to mention the fact that printed matter is excluded from its scope of application. I fear that this could turn out to be a huge loophole, and one that will grow in size, and an incentive to outsource the printing of books and magazines to countries such as Turkey and China.
A total of 20% of global greenhouse gas emissions are caused by deforestation, and a part of that by illegal harvesting. Illegal harvesting also destroys biodiversity. It is because of this that we are losing, for example, potential medicines before there is even a chance to study them.
For years, the EU has preached against illegal timber, though at the same time hypocritically providing it with it one of the biggest markets there is. Despite the grand speeches, the EU has, through its actions, promoted the destruction of the world's natural forests. The fact that the EU is now to prohibit placing illegally harvested timber on the market is a globally significant breakthrough and an excellent example of how the EU can, again through its own actions, be part of the solution to what is a global problem. This legislation is a way for us to support all those countries that wish to curb illegal harvesting in their own territory.
Member of the Commission. - Mr President, I thank the European Parliament and, in particular, both rapporteurs, Mrs Caroline Lucas and Mrs Satu Hassi, and the shadows for their engagement with the Council and Commission, which has resulted in the compromise text we have before us.
Forests are of vital importance in maintaining biodiversity and in global climate and water cycles. Nowhere are the three pillars of sustainable development clearer than in relation to forests. In addition to their environmental value, the economic and social value of forests is immense, as I know well from my own country in which forests cover almost 60% of our territory. In many developing countries, forests provide not only jobs but also medicines, food and shelter that are critical for the subsistence of millions of rural people.
Your vote should pave the way for a second-reading agreement that will send a clear signal to the world: the EU will not accept illegally harvested timber. The challenge remains as to how we detect illegally harvested timber. By itself, the regulation is not enough to tackle illegal logging as it only covers timber on the EU market. The EU will continue to engage with countries wishing to strengthen forest governance, in particular through FLEGT Voluntary Partnership Agreements. I am glad that the text before us recognises the efforts of countries entering into such agreements with the European Union.
To those who say that this proposal is a burden to European forest owners, I would say that legitimate operators should not face an undue burden - the text has considerable flexibility.
The proposal in front of you deserves your support. It certainly has mine.
Mr President, first of all, I would like to thank Mrs Hassi and the other shadow rapporteurs. We were a long way from an agreement when we started this work, and I believe that we still have different views on certain aspects. However, I must say that we worked well together. I would also like to thank the Spanish Presidency.
I had three things in mind when working on this issue. Firstly, that timber is a wonderful and renewable material that we use too little rather than too much. The legislation that we are now laying down must not create more problems or bureaucracy for those who use, and trade in, timber. We must not impose higher requirements on timber than we do on oil, for example. If this legislation results in someone choosing to produce products from plastic instead of timber, then it will be the environment that will suffer the most.
Secondly, it must be possible to implement the legislation. Many of the proposals that we have seen while we have been working on this, and that we have thrown out, have quite simply been impossible to implement. The legislation must not cover recycled material, nor must it include products that are far too complicated or impose excessive regulations on operators that are far down the product chain. It is not acceptable to demand that a table containing chipboard be labelled with the origin of the individual fibres, or to force a book seller to guarantee workers' rights in connection with the felling of the trees from which the fibres in the books come.
The third point that I had in mind is that the legislation must not become a pretext for a new wave of protectionism. The export of timber and timber products was an important factor in Sweden becoming rich once upon a time. We must not prevent other countries that are currently poor from exporting and trading. Therefore, the requirements that we set for what we import must not be so high that, in practice, we exclude developing countries.
After working for several years on this matter, I have to say that the compromise that we have today is as far as we can go. Many of my objections have been heard, for which I am very grateful. I think the proposal we will vote on tomorrow is very much better than the one I actually voted against last May. I think that we have achieved a great deal.
Finally, I would just like to remind my fellow Members of one thing, and that is that when we talk about illegal trade in timber and timber products, we need to remember the main causes of this and continue to combat them: unclear ownership rights, corruption and poverty. This must not become an excuse to stop the important work of combating corruption, as that is the main problem.
Mr President, Commissioner Potočnik, today's debate and tomorrow's vote are truly an emotional moment, an historic moment. I see many friends here who fought hard with us. We have now just about managed to bring the Council round to Parliament's initial positions, and we have before us a piece of legislation which protects both European citizens and European producers.
Until now, European citizens buying timber or timber products had no way of knowing if they were legal or illegal and if, in buying them, they were subsidising bloody civil wars financed through illegal felling or climate change through deforestation. Now, with this legislation and thanks to Parliament's efforts, we have managed to get the Council to agree with the obvious, by which I mean that illegal timber should also be considered illegal in Europe.
We have also managed to centralise, through the European Commission, the control inherent in the terms, approval and authorisation on the part of the operators who will supervise legal timber evaluation systems and approve timber products. We have also managed, when each operator examines if timber is legal, to include legislation on biodiversity and numerous other matters.
Nonetheless, there are two crucial points which the Council did not accept and which, in my opinion, are critical. The Council refused to accept the obvious, that being the first to import illegal timber and timber products on to the European market should be an infringement included in the directive on environmental crime. This is absolutely absurd. As is the fact that the concept of negligible risk has been retained, thereby opening a back door to certain activities which do not need to comply with the procedures provided for in the legislation. However, this legislation protects European citizens and European producers from unfair competition from cheap illegal timber.
Finally, I should like to thank my associates who worked on this issue, such as Alexandros Kandalepas and his staff.
Mr President, you see before you a very happy man, and not only because of the Dutch team's victory against Uruguay in the semi-final. It is also because today we are sending a very strong signal to the rest of the world. Five hundred million Europeans no longer want to use illegally harvested timber, and those who do attempt this practice will be punished. This is a very important signal on the part of the European Union, and should not be underestimated. Deforestation - both legal and, in particular, illegal - remains a major problem in the world. The European Union is now making effective use of one of its strongest powers, the power of 500 million consumers. Fair is fair, however: this signal is actually only effective thanks to the European Parliament. The Council wanted to deter the use of illegally harvested timber, whilst the European Parliament wanted to prohibit it: an important distinction. As far as I am concerned, this is a great victory for democracy.
I should like to thank the Spanish Presidency - regrettably, not even the Belgian Presidency is present - for the work it has done to obtain majority support in the Council for a prohibition on the import of illegally harvested timber. I call on the Council - regrettably absent - to set to work on proper enforcement of this regulation, as that will ultimately be the key to its success. Unfortunately, if it is not enforced effectively, it will be a paper tiger.
Finally, Mr President, I should like to thank Mrs Hassi and her predecessor, Mrs Lucas, most warmly for their excellent cooperation. This also goes for the shadow rapporteurs. In my opinion, Parliament has set an example of how it can operate and express its democratic power.
on behalf of the ECR Group. - Mr President, I would like also to add my congratulations to Satu Hassi who has taken over this dossier so competently. It has been a pleasure working with her. I am very happy to have been part of the successful negotiations to secure an agreement.
The agreement is strict enough to ensure real strides in the protection of forests and biodiversity, but also flexible enough not to be over-burdensome for legal and honest traders. We would do well not to underestimate the success there. It is possible to come to such agreements when we all work together.
I would like to highlight one of the very welcome side effects. It follows on nicely from what Jan was just saying. For me, a very welcome side effect of taking a dossier like this through Parliament is the huge effect on public awareness. Certainly in the UK, it has widened out beyond what I might call the usual suspects, the green environmental groups, and has engaged the wider public. For me, as a very new MEP, it has brought unprecedented contact with the public, all of whom are supporting Parliament and, I think, are impressed that Parliament has been able to move this subject in the direction in which they want to see it going.
Thank you very much to you all and again thank you to Satu - it has been an education working with her.
Mr President, Commissioner, I would also like to begin by thanking the rapporteurs of this excellent work.
As we know, deforestation is one of the planet's main environmental and social problems, and each year we lose 13 million hectares of forest, thereby contributing 20% of global carbon emissions and constituting an enormous threat to biodiversity.
Deforestation's contribution to climate change is undeniable and, as such, is a major cause of extreme weather events and floods, and even of the desertification of vast areas of the planet. The loss of forest puts all humanity at risk, but this risk and this impact is not shared equally by all of us. The communities with the least resources and those that depend most on the forest and nature to survive are those most affected.
Deforestation is linked to our collective existence, the scarcity of natural resources, their distribution, the rights of local and indigenous communities, and social justice. The main cause of deforestation is illegal logging, which accounts for 20 to 40% of the world's industrial timber production. We are therefore also talking about the transfer of wealth from the producer to the countries consuming this timber. This illegal practice places sustainable timber exploitation and the companies involved in it at risk.
Nice sounding words are not enough. Parliament must adopt strong and consistent measures in this fight. This report takes a very important step in this direction by defining prohibitions on timber trading.
Good intentions are not enough either. Effective means are needed, particularly penalties, which could be of three types in this case. Firstly, fines that eliminate any financial benefit from the illegal practice, to be increased for repeat offenders; secondly, the confiscation of the timber and any products in question, and; thirdly, the immediate suspension of authorisation to exercise any commercial activity.
That is why those exploiting or trading a natural resource must be socially responsible, and that is why those importing timber or timber products into the European Union for the first time must be investigated to ensure that the timber has come from legal sources.
That is also why all subsequent operators must supply basic information on this timber, namely its origin and its destination. The public must also have the right - and I am ending here, Mr President - to access information on those in compliance and those who are not.
on behalf of the EFD Group. - (DA) Mr President, my thanks to Mrs Hassi, who has quickly acquainted herself with a complicated subject. I would just like to mention a few of the many areas that the report deals with: the illegal importing of timber into the EU, endangered tree species that are felled illegally in remote parts of the world and the importing of finished products manufactured in countries outside the EU. If we are talking about timber that has been produced in European forests and that has been legally felled, it is not difficult to obtain information on the country in which the timber was felled, the species of tree, the quantities and value in order to be able to place a legal logging mark on a product. However, how far back should we trace timber, and which products is it realistic to check? I am thinking about furniture consisting of MDF and chipboard that is made of recycled wood, for example. We need to produce realistic legislation, otherwise we will only succeed in making European companies unable to compete any more on a global level and causing them to move far away from Europe's well-intentioned standards and controls. I hope that, with this proposal, we will be able to prevent that from happening.
(FI) Mr President, this is an important step for the responsible use of resources, international responsibility, climate policy, biodiversity and people's lives. It shows that the European Union can be an effective international actor by means of its internal legislation, just as the Ecodesign Directive is also.
The result that has been achieved is a lot better than the disadvantages of the compromise, but I want to point out, as the rapporteur, Mrs Hassi, did, that the major drawback with this is the absence of sanctions, at European level and at a minimal level, and also that at this stage, the regulation is not included in the directive on the protection of the environment through criminal law, either in respect of illegal harvesting or in the trade associated with it. I hope that the Commission will put forward proposals relating to this as soon as possible. In the same way, it will be vitally important to include printed matter in the regulation in the future.
Mr President, it is very late now and I do not think I should distract us from the idea that this relates to one of the most important votes we will have this week in this Parliament. It is important for our citizens, judging by my postbag and the number of e-mails I have received. There is an online petition, which, about four hours ago, had 125 000 signatures - and the number is going up every minute - urging us to stick with this proposal tomorrow.
It is important for the climate, as everyone has mentioned, but I think, as the Commissioner has said, it is most important for the millions of people who live in the world's poorest countries and whose livelihoods are being destroyed by illegal logging. Let us take Madagascar, where 100 000 rosewood trees were illegally chopped down last year, each tree worth more than the average GDP in that country. No wonder illegal logging fuels criminality in Madagascar. The civil war in Liberia, mainly funded through illegal logging, killed 250 000 people. It fuelled the war in Cambodia in the 1990s and it is the enemy of democracy. Global Witness calculates that 15 tonnes of timber crosses from Burma to China every seven minutes, helping to prop up that despicable regime.
Illegal logging deprives millions of people of a better chance in life because billions of dollars are lost in tax revenues to governments. Human Rights Watch says that USD 2 billion have been lost in tax revenues in Indonesia. That is enough to provide basic heath care for 100 million people in that country and is more than the entire health budget of that country.
So what we are doing today is a first step. It is not perfect, as the Commissioner has admitted, but it is a lot better than where we started off with a kind of voluntary code with which we would have due diligence. I would like to thank the Commissioner for going further than his predecessors. I would like to thank the Spanish Presidency for pushing for this agreement and I would like to thank Hilary Benn, the former UK Secretary of State, for sticking his ground in Council and pushing for a more ambitious agreement.
Tomorrow, we will make a start. I think Satu Hassi and the shadows have done a very good job, but we have to maintain consumer pressure and public awareness. I hope the Commission will also play a role in doing that and in getting good enforcement of this very important new law.
Mr President, the world's forests are being destroyed - sometimes with the support of governments, but often through illegal activities. The drugs trade and the timber trade are two activities that can generate such enormous amounts of money that they corrupt governments, which makes enforcement hugely difficult. Five years ago, I took the case to Louis Michel, the Commissioner at the time, and said we needed a measure like this. He was sympathetic, but his services and lawyers said it could not be done. I would say to the Commissioner that there is an important piece of advice there, which is that if the lawyers say it cannot be done, then change the lawyers. It can be done, and here we have proof of it. This is excellent, this is good news and an important measure.
However, this directive requires that Member States introduce enforcement regimes which are effective, proportionate and dissuasive. What does that mean? What if Slovenia says that the penalty for illegally importing wood will be 10 years' imprisonment, and the United Kingdom says it will be a slap on the wrist? How do you ensure that this legislation will be put into effect properly across the whole of the European Union?
Commissioner, I would ask you to write to Member States and tell them that you are going to start publishing details of the penalties they put in place to ensure that this legislation is properly enforced, and that you will name and shame in a way that has never been done before. One sees the words 'effective, proportionate, dissuasive' time and time again. I would like you to be the first Commissioner to actually ensure that those words have proper effect.
(DE) Mr President, I think that we are making good legislation today. It is good and right that we are taking steps to avoid illegal timber being placed on the European internal market.
However, what holds for all environmental laws also holds for this law: we cannot just put in what we want, but we must also always check whether what we put in and prescribe is feasible in the end. Therefore, I think it is right that we have, in the end, come to the compromise that due diligence only needs to take effect at the first instance of placing on the market, and also that only then can the import ban be issued.
It would be much too bureaucratic to provide documentary evidence of origin throughout the entire supply chain within Europe. This was on the table at the beginning of the debate. I think that it is not realistic here to constantly keep new accounts and provide documentary evidence, from the timber yard and the sawmill right up to the furniture factory. This produces bureaucracy which, in case of doubt, produces more paper and thereby may even accelerate legal felling. Therefore, we must be moderate in this area and ensure balance. We have succeeded in doing this.
I am not in favour of the approach that Mrs Hassi has just spoken of, namely that we can bring in a zero-risk policy. This is not only applicable to felling, and it will not work. Zero risk is not feasible. It produces bureaucracy and, above all, produces new risks. We must ensure that the laws remain balanced and feasible. In this sense, this compromise is a good one. I am pleased that we will be able to approve it with a large majority tomorrow.
(FI) Mr President, this illegal harvesting of forests must be stopped and we have to fight against it. We are surely all unanimous on that issue. I cannot, however, support this compromise in all respects, for example, where it concerns each operator in the chain being in a certain way responsible for verifying the origin of the wood. In my view, this is connected with the very considerable fear that this will increase bureaucracy both for forest entrepreneurs and owners. That should not be the purpose at all.
When we implement this regulation, we must also ensure that the very comprehensive certification system already in place in several countries is valid and that we do not start to create an overlapping verification method that again adds to bureaucracy and, in a way, weighs down our competitiveness in the forestry sector. It is also important that we do not accord timber a status that is inferior to other materials. That, too, is now something to make us apprehensive.
(SV) Mr President, the issue that we have before us is a very important one, and it is easy to agree with what has been said here this evening. At the same time, as Mrs Manner just said, in this work we are starting to lose sight of the fact that we have very sustainable forestry production and forestry activity in northern Europe, particularly in the Nordic countries. Unfortunately, we are forgetting this fact in our implementation of the important objectives that we had to prevent the import of illegal timber to the European market. This is an important example of how we should not work.
I am grateful that Mrs Hassi and others worked well in the trialogues, and therefore I, too, will be able to vote in favour of this tomorrow. At the same time, we need to learn from this, that when we do something important, as we are about to do here, and as we are also doing now, and finally produce a good regulation that prevents the import of illegal timber, we must not forget that it might have an effect on our own production within precisely this sector. We have quite a bit to do in this area in the future. We must try to avoid the sorts of problems that we have in connection with this issue in particular.
(RO) The trade in timber purchased illegally or through illegal logging has pushed down the price of timber and contributed to the impoverishment of forests. This is why it is imperative for Europe to improve the legislative framework in this area. The new feature of this regulation, namely, the introduction of the due diligence and control system operated by accredited monitoring organisations at EU level, will provide an additional filter for verifying the legality of placing timber materials on the market. However, it is not a perfect solution.
There are options for bypassing even this system. This is why, as part of the debates in the competent committee, I proposed an amendment whereby monitoring organisations will automatically lose their accreditation if the competent authority notes the operators' failure to implement an efficient due diligence system. The content of this report is unarguably a particularly important step towards combating the placing of timber obtained illegally on the market. However, further measures are ...
(The President cut off the speaker)
(DE) Mr President, Commissioner, 2010 is the year of biodiversity, and with the regulation before us, an important provision will be created for measures against climate change and for the preservation of biodiversity.
The EU can no longer offer a market for timber and timber products from illegal felling, as this illegal felling is a significant cause of deforestation. After all, 20% to 40% of worldwide industrial timber production comes from illegal sources. Around 13 million hectares of forest are deforested every year, as we have already heard today. Twenty per cent of worldwide CO2 emissions are can be attributed to this deforestation, and they are a leading cause of the loss of biological diversity. By providing an absolute ban within the European market on illegally felled timber or products manufactured from it, the European Union is showing that it takes its responsibility for preserving biodiversity seriously.
I would like to thank the rapporteur.
(SK) The position of the European Parliament formulated in the report of Caroline Lucas is correct and decent, and should therefore be supported. It is not possible to accept the continuing tolerance shown by the governments of some European countries towards the trade in illegally harvested timber, or the way in which they avoid imposing penalties for this activity.
After a detailed examination of the positions of European Union governments concerning the regulation in question, it is hard to know whether some governments represent the views of their citizens more than the views of the business mafias who profit from the illegal harvesting of timber. The fact that some governments are not interested in suppressing the illegal grey or black economy should not be an obstacle, and should not lead us to tolerate the vandalistic looting of forests.
A decent society creates sensible rules. Decent people respect them, and decent governments should not have a problem with prosecuting thieves.
It is therefore necessary ...
(The President cut off the speaker)
Member of the Commission. - Mr President, it is late and I will try to make it short, but not because the issues are less important. On the contrary, it is because of the high level of consensus in the room.
Forests are at the heart of the battle against climate change and at the heart of the battle for protecting biodiversity. Together with the recent Regulation on illegal, unregulated and unrecorded fishing, this means that in the European Union, we will have the instruments to counter illegality in two of our key natural resources: fisheries and forests. And, yes, it is also an important part of the fight against poverty.
The impact of the regulation depends on effective implementation, and the challenge is far from over. However, today we can start to appreciate the fact that a solution on this difficult, but important, file has been found. We are clearly dealing with a proposal of a noble nature. I am looking forward to engaging in the implementation and enforcement process together with you.
Mr President, ladies and gentlemen, I wish to thank everyone who has taken part in this debate at this late hour. I was involved in the situation to which Mr Davies referred: in a discussion with the European Commissioner for Development Cooperation at the time, in which he said that he thought that legislation such as that which we have now been negotiating would be impossible. I am glad that we have made possible what he thought impossible at the time.
Both the Commissioner and the other Members have duly spoken about all the types of harm that illegal harvesting causes. Many have been and are concerned about bureaucracy. I would like to remind everyone, however, that the bureaucratic demands on all those except the first party to place timber or timber products on the market are extremely modest: simply that they should know and can prove where it was bought and where it has been sold on. The companies should have the documents needed for this in any case. It is required, for example, under the laws on VAT.
I am pleased that many companies, in the packaging and furniture industries, for example, have supported the ban on illegal timber. I have also received messages from wood industry trade unions that are in support of this and which talk about the harm to competition due to the fact that there is too much illegal timber on our market. As has been said here, this law must be implemented properly, and I am also seriously in favour of keeping a record of what sort of sanctions the Member States enact. They need to be genuinely effective in the prevention of malpractice.
The debate is closed.
The vote will take place tomorrow, Wednesday, 7 July 2010, at 12:00.
Written statements (Rule 149)
Nowadays, 20-30% of industrial timber production worldwide is from illegal sources. We need to clean up the European timber market as soon as possible. While it could still be improved, the proposed regulation is ambitious and courageous. In my view, it is an effective tool for limiting rampant deforestation, without imposing administrative constraints on our European companies or harming timber, which will, on the contrary, become more highly valued.
The regulation establishes a binding provision which delegates responsibilities on the basis of the 'due diligence system'. This allows operators to trace timber and timber products, to access information on observance of the applicable legislation and, thus, to obtain sufficient guarantees to prevent the sale of products from logging considered to be illegal.
The obligations contained in the regulation must target those operators who place timber on the market for the first time, because that is when there is the most risk. Furthermore, in order to guarantee that this regulation is effective, we should emphasise the need for regular controls and a system of stringent, deterrent penalties for offenders.
It is a well-known fact that every year, in various countries of the world, thousands of hectares of forest disappear without being replaced. In many cases, we see illegal extraction even in European Union countries. Even in advanced countries such as the Czech Republic, timber is stolen by selective extraction or clear cutting without the knowledge of the owner. Commercial forests, of course, not only have an environmental role, but, as the term 'commercial forest' suggests, also have the role of producing timber. It is important for legislation to pay heed to the restoration of an optimal mix of tree types in forests. This is linked to the management of animals, especially the taller ones. It is appropriate to resolve these questions at the corresponding national or regional levels. Not even the best directive can have an impact on the damage caused to the economy of individual regions through the export of all kinds of timber outside the borders of the regions. In my opinion, the proposals contained in the European Parliament report are in accordance with the existing opinions of this supreme lawmaking body of the Community, and it would be appropriate to give full support to the report. The accelerated implementation of the regulation, the penalties in case of a breach of the regulations and the ban on trading are a necessary minimum. The attempts by some governments to take an extreme liberal approach in this sector are outrageous, and may damage the national economies of the states which uphold them on the Council. The Confederal Group of the European United Left - Nordic Green Left will certainly support the rapporteur's proposals.
Illegally harvested timber and timber products have no place on our market. As far as I am concerned, the sale of timber should be permitted only if it has been established on the basis of credible standards that the timber has not been harvested illegally or unsustainably. My appeal would be for us to think beyond the environment and the climate and consider countries where so-called 'legal' deforestation is depriving local populations of their livelihood. This is also a human rights issue. Today, the Group of the European People's Party (Christian Democrats) can show what it really means by stewardship and charity. The EPP Group wanted to decrease the protection of local populations by hiding behind the low moral standards of legislators in third countries, who allow their people to be exploited by facilitating large-scale deforestation or failing to combat it effectively. Last week, Dutch television showed how our energy companies profit from coal mining in South Africa. The spokespeople of these companies were turning a blind eye; they lacked the courage to be publicly accountable. Similar practices occur in the deforestation sector. We must eradicate these root and branch. The EPP Group cannot use the lack of effective laws and ethical codes as an excuse to switch off its own conscience. Large-scale logging drives people from the areas where they live. I endorse the environmental and climate targets, whilst also advocating protection of human rights.